 

IN THE UNITED sTATES DISTRICT CoURT mm
FoR THE DISTRICT oF MoNTANA 5 2019
BILLINGS DIVISIoN C'e"<- v S D@swctcoun

JENNIFER TIPTON and SLEEKEZ,
LLC, a Wyoming limited liability
company,

Plaintiffs,
vs.

HAL HORTON,

Defendant.

 

 

District Of Montana
Bil!ings

CV l9-25-BLG-SPW

ORDER GRANTING
MOTION TO FILE
UNDER SEAL

On March 4, 2019, Plaintiffs Jennif`er Tipton and SleekEZ, LLC

(“SleekEZ”), by and through their attorneys, Hl LAW GROUP, filed a Motion f`or

Leave to File Under Seal (Doc. l). Plaintif`f`s requested that their Verified

Complaint and Emergency Motion for Temporary Restraining Order and

Preliminary Injunction be filed under seal because these are based on a confidential

settlement agreement Based on the confidential settlement agreement, and for

good cause being shown,

IT IS HEREBY ORDERED that Plaintif`f`s Motion for Leave to File Under

Seal is hereby GRANTED. The Verified Complaint and exhibits lodged With the

Court are hereby deemed filed under seal. The Motion for Temporary Restraining

Order and Preliminary lnjunction and the brief thereto lodged With the Court are

hereby deemed filed under seal.

DATEDthiS :>”i§`a/y OfMarch, 2019. 4

"SUSAN P. WATTERS
United States District Judge

